Citation Nr: 1747029	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  01-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, major depression, and anxiety.

(The issues of entitlement to service connection for conjunctivitis, a pulmonary condition, a nose condition (claimed as allergic rhinitis), and a stomach condition whether new and material evidence has been presented to reopen a claim for entitlement to service connection for diabetic retinopathy, sinusitis, a back condition, chloracne, refractive error are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971, including service in the Republic of Vietnam between July 1968 and July 1969.

This matter comes to the Board of Veterans' Appeals (Board) following a lengthy and complex procedural history.  Initially, this matter came before the Board on appeal from a July 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction is currently retained by the RO in St Petersburg, Florida.

The Board remanded the claim for entitlement to service connection for posttraumatic stress disorder (PTSD) in December 2003; the Board then denied the claim in March 2006.  The Veteran appealed the Board's March 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2007 Order, the Court vacated the March 2006 decision and Remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board remanded the claim in June 2009.  In March 2014, the Board again denied a claim for service connection for PTSD.  The Veteran appealed the Board's 2014 decision to the Court.  In a September 2014 Joint Motion, the parties moved that the 2014 Board decision be vacated and the appeal remanded. The Court so ordered.  In an April 2015 decision, the Board reopened entitlement to service connection for an acquired psychiatric disorder other than PTSD and remanded the recharacterized claim for further development.  The claim has returned for adjudication.  

The Veteran is represented by an attorney for the issue of entitlement to service connection for an acquired psychiatric disorder, which is addressed in this decision. The attorney specifically limited his representation to the psychiatric disorder issue in his VA Form 21-22a received by VA in November 2014.  The issues of entitlement to service connection for conjunctivitis, a pulmonary condition, a nose condition (claimed as allergic rhinitis), and a stomach condition whether new and material evidence has been presented to reopen a claim for entitlement to service connection for diabetic retinopathy, sinusitis, a back condition, chloracne, refractive error are thereby addressed in a separate decision.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran manifests PTSD as a result of his documented in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is noted that the Board is granting the issue of entitlement to service connection for an acquired psychiatric disorder in full.  Any error committed with respect to either the duty to notify or the duty to assist is harmless and need not be further considered.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2016).

The Veteran seeks service connection for an acquired psychiatric disorder, diagnosed throughout the record as posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), and major depressive disorder.  He states that his current psychiatric disorder is linked to active service.  Specifically, he alleges that his psychiatric symptomatology began in service after engaging in combat in Vietnam.  He adds that he observed remains of soldiers after combat.  

Military personnel records establish that the Veteran served in Vietnam from July 1968 to June 1969.  His DD-214 reflects that his military occupational specialty was stock control and accounting specialist.

The Veteran served in the 19th Supply and Service Company (19th S and S Co) from July 1968 to June 1969.  The available combat unit records show that the unit was based at Phu Tai during the Veteran's service in Vietnam.  The records for this unit show that the Ammunition Depot had several pads destroyed by sappers in February 1969.  In March 1969, the ammunition depot was attacked with small arms fire.  In April 1969, an unknown sized enemy force launched an attack on the 19th S and S using B-40 rockets and automatic weapons resulting in one United States soldier being wounded.  While recognizing the fact that the Veteran is not considered a "combat" soldier, the Board finds that the evidence establishes that the Veteran's assigned unit was stationed in a combat zone and exposed to various combat stressors, to include attacks by the enemy and rocket fire.  Thus, in-service stressors are conceded.  38 U.S.C.A. § 1154(a).

With regard to whether the Veteran has a diagnosis of PTSD related to his reported stressors, the record contains contradictory evidence.  In July 2002, a VA psychiatrist diagnosed the Veteran with PTSD related to his service in combat in Vietnam.  He reported episodes of flashbacks and nightmares that were war related.  The Veteran was also diagnosed with PTSD by a VA psychiatrist as recently as November 2015.  

The Veteran was afforded VA examinations in February 2001, January 2002, September 2005, September 2009, and April 2016.  The VA examiners found that there was not enough evidence to sustain the diagnosis of PTSD based on interviews of the Veteran and reviews of the claims file.  The examiners stated that the Veteran's stressors were too general and he exaggerated his symptoms.  Alternatively, he was diagnosed with depressive disorder and anxiety disorder.  Two of the examiners provided a negative nexus opinion regarding these conditions based on the time between service discharge and documented complaints of treatment for a psychiatric condition.  However, these VA examinations are not found adequate to adjudicate the claim as the examiners failed to consider relevant evidence or provide sufficient rationales for their conclusions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (indicating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).     

The Veteran provided an April 2000 letter from Dr. J.A.A.A. indicating that he has had anxiety and depression since his experiences in Vietnam.  Additionally, a May 2000 letter from R.A., MSW indicates that the Veteran's private medical records first show symptoms of PTSD in January 1972.  She noted that PTSD did not evolve as a condition until more recently, but that he now meets the DSM-IV criteria for a diagnosis.  A June 2000 assessment by Dr. J.O.F.C. indicates that the Veteran's depression and anxiety have evolved to become PTSD that has its origins in his experience in the combat zone in Vietnam.  He explained that the symptoms of anxiety and depression with memories and flashbacks of death are manifestations of his PTSD that is based on serving in a war zone.   

The Veteran also submitted an August 2011 statement from a private physician, Dr. N.A.O.V., indicating that she reviewed the Veteran's service treatment records and post-service treatment records.  Dr. N.A.O.V. indicated that the Veteran presents symptoms of PTSD that conform to the DSM-IV.  Significantly, the Veteran engaged in combat during service, a specific type of trauma found to result in PTSD.  Further, she noted that PTSD symptoms can develop later in life and even have periods where symptoms are more prominent than others.  Dr. N.A.O.V. indicated that the Veteran met the criteria for PTSD as he experienced a severe traumatic event, or stressor, in service, resulting in daily flashbacks, avoidance of military movies or talking about the war, and anxiety, depression, sadness, and crying.  He also endorses social and occupational impairment, evidenced by divorce, fighting with coworkers, family disturbances, and work instability.  Finally, the Veteran's symptoms have persisted for years after the trauma.  As the Veteran's symptoms were related to war, Dr. N.A.O.V. opined that the Veteran's PTSD is more probable than not service connected.    

In light of the above, the Board finds that the evidence is in equipoise as to whether the Veteran has a diagnosis of PTSD related to his described in-service combat exposure.  The Veteran's VA psychiatrist has diagnosed PTSD related to his period of service.  Moreover, the Veteran has submitted competent and credible evaluations which detail the Veteran's PTSD diagnosis and adequately support a positive nexus opinion with references to the Veteran's VA treatment records and to his corroborated in-service combat stressors.  

Given that the evidence is in relative equipoise, the benefit of the all reasonably doubt is resolved in favor of the Veteran.  38 U.S.C. 5107(b).  Entitlement to service connection for PTSD is granted.  38 U.S.C.A. § 5107(b).

As it pertains to the issue of service connection for an acquired psychiatric disorder other than PTSD, while not outcome determinative, the Board notes that the rating criteria for PTSD (Diagnostic Code 9411) and the rating criteria for anxiety disorder NOS and major depressive disorder (Diagnostic Codes 9413 and 9434, respectively) are identical under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2016).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.

Here, as in Amberman, the Veteran's PTSD, major depression, and anxiety disorders are evaluated under the same rating criteria.  Of equal import is the fact that the Veteran's complaints of depression and anxiety have been attributed to his PTSD.  There are no symptoms that have been distinguished and/or viewed separate from his PTSD.  Put another, the symptomatology associated with the anxiety and depression would be consequently and necessarily duplicative and overlapping.  There is no basis for separate evaluations.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).


ORDER

Service connection for a PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


